ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-120, concluding that GERALD M. SALUTI, formerly of NEWARK, who was admitted to the bar of this State *455in 1992, and who has been suspended from the practice of law since February 28, 2014, by Order of the Court filed January 31, 2014, violated RPC 1.5(b) (failure to provide client with a writing setting forth the basis or rate of the fee), and that he should receive no additional discipline for the single violation of RPC 1.5(b), the Board having determined that said violation would not have increased the three-month term of suspension ordered on January 31, 2014, had the violation been considered with that matter;
And good cause appearing;
It is ORDERED that no additional discipline be imposed for respondent’s unethical conduct in DRB 15-120.